UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6514



EUGENE STEPHENS,

                                             Plaintiff - Appellant,

          versus

DEPUTY HUFFMAN; ROANOKE CITY JAIL,

                                            Defendants - Appellees.



                            No. 96-6515



EUGENE STEPHENS,

                                             Plaintiff - Appellant,

          versus

KAREN MILLER, Dr.; MEDICAL DEPARTMENT, Roanoke
City Jail; A. HUDSON, Sheriff,

                                            Defendants - Appellees.



Appeals from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-96-288-R, CA-96-287-R)


Submitted:   August 15, 1996              Decided:   August 21, 1996
Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Eugene Stephens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's orders denying
relief on his 42 U.S.C. § 1983 (1988) complaints. We have reviewed

the records and the district court's opinions and find no rever-

sible error. Accordingly, we affirm on the reasoning of the dis-

trict court. Stephens v. Huffman, No. CA-96-288-R; Stephens v.
Miller, CA-96-287-R (W.D. Va. Mar. 22, 1996). We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2